Per Curiam,
The memorandum in the defendant’s book of original entries was in form a receipt by defendant for a conditional payment by plaintiff on account of the charges in the book against him. As against the note sued on the condition was in relief of defendant, and even if the receipt had been signed by him, it would not have been evidence in his favor, while being retained in his own possession. A party cannot make evidence for himself in that way. There was nothing therefore to take this entry out of the ordinary category of a written memorandum of a conversation or a contract made by the witness at the time but not signed by the parties, and available to refresh the witness’s recollection, but not in itself evidence.
The second and third assignments of error are substantially that the court held the finding of lunacy by the inquisition to be conclusive. But it.does not appear that any such ruling was made. A witness testified that he was present at a certain date and saw the defendant pay the plaintiff money, and was asked what the plaintiff (now a lunatic) said, when objection was sustained, the ground not appearing on the record but apparently being that the time was within the period covered by the finding of the inquisition. Such finding was prima facie evidence of lunacy at the time referred to by the witness and it does not appear that the court gave it any greater force. In refusing a new trial the judge said: “ The reasons based upon the failure to admit evidence of statements by Mr. Hottle during lucid intervals, fall through their own weakness. There was no offer to prove such statements while lucid, and at the argument for a new trial there was no testimony to show that such evidence could be produced.”
Judgment affirmed.